
	
		III
		Calendar No. 13
		112th CONGRESS
		1st Session
		S. RES. 70
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Schumer, from the
			 Committee on Rules and
			 Administration, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		
			February 28, 2011
			Committee discharged and placed on the
			 calendar
		
		RESOLUTION
		Authorizing expenditures by the Committee on Rules and
		  Administration.
	
	
		That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Rules and Administration is authorized from March 1, 2011, through September
			 30, 2011; October 1, 2011, through September 30, 2012; and, Oct. 1, 2012,
			 through February 28, 2013, in its discretion—
			(1)to make
			 expenditures from the contingent fund of the Senate;
			(2)to employ
			 personnel; and
			(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable or non reimbursable basis
			 the services of personnel of any such department or agency.
			2.(a)The expenses of the committee for the
			 period March 1, 2011, through September 30, 2011, under this resolution shall
			 not exceed $1,840,717, of which amount—
				(1)not to exceed $43,750 may be expended for
			 the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946, as amended); and
				(2)not to exceed $7,000 may be expended for
			 the training of the professional staff of such committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
				(b)For the period October 1, 2011, through
			 September 30, 2012, expenses of the committee under this resolution shall not
			 exceed $3,155,515, of which amount—
				(1)not to exceed $75,000 may be expended for
			 the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946, as amended); and
				(2)not to exceed $12,000 may be expended for
			 the training of the professional staff of such committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
				(c)For the period
			 October 1, 2012, through February 28, 2013, expenses of the committee under
			 this resolution shall not exceed $1,314,798, of which amount—
				(1)not to exceed
			 $31,250 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended); and
				(2)not to exceed
			 $5,000 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
				3.The committee shall report its findings,
			 together with such recommendations for legislation as it deems advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2013.
		4.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the committee, except that vouchers shall not be
			 required—
			(1)for the disbursement of salaries of
			 employees paid at an annual rate;
			(2)for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate;
			(3)for the payment of stationery supplies
			 purchased through the Keeper of the Stationery, United States Senate;
			(4)for payments to the Postmaster, United
			 States Senate;
			(5)for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate;
			(6)for the payment of Senate Recording and
			 Photographic Services; or
			(7)for payment of franked and mass mail costs
			 by the Sergeant at Arms and Doorkeeper, United States Senate.
			5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2011, through September 30, 2011; October 1, 2011,
			 through September 30, 2012; and October 1, 2012, through February 28, 2013, to
			 be paid from the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
	
		February 28, 2011
		Committee discharged and placed on the
		  calendar
	
